DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDSs filed 4/5/21 and 10/8/2020 have been considered and initialed copies of the PTO-1449 are enclosed.
Response to Amendment
	The amendment filed on 4/5/21 has been considered. 
	Claims 36-40 are pending.

Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.   The reasons for this rejection are of record in the final action mailed 5/21/2020.
Applicant argues that amendment of the claims to comprise four Vh domain, each binding to HLA-A0201 in a complex with MAGE peptide of SEQ ID NO. 23 overcome the rejection.  There is no written description of the four domains.  SEQ ID NO. 23 is part of the MHC-peptide complex that the domains bind to.  What the domains bind do does not provide written description of the domains.  Additionally, claim 39 is still directed to at least one domain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Non-Statutory Double Patenting over US Patent 10946104
Claims 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 10946104 in view of Williamsen et al Cytometry Part A 73A p. 1093 (2008) (submitted in IDS of 11/20/2017).  This rejection has been re-written in view of the amendments to the claims.
The claims of the patent are directed to immunoglobulin (Vh) conjugated to a toxic moiety wherein the Vh binds MHC-MAGE A peptide complex and methods of using this conjugate to treat cancers.  In view of MPEP 804(II)(B)(2)(a), fifth paragraph, the Examiner is permitted to look at the specification for the definition of toxic agent and in para. 11 of the specification this term includes apoptin or fragments or derivatives thereof.  Additionally, the MAGE-A peptide is SEQ ID NO. 6, which is applicant’s SEQ ID NO. 23 (Example 2).
The only difference between the claims and the reference is the isolation of the Vh.

Thus, since the isolation of human antibody fragments is known in the art and since the antibody fragment Vh used in the conjugate of the reference application would need to be isolated before it could conjugated, it would have been obvious to one of ordinary skill in the art at the time the invention was made to isolate the Vh using known procedures.
Response to Arguments
Applicant argues that the amendment to the claims overcome the rejection.  As discussed in the rejection, the amendments to the claims do not overcome the rejection.



Non-Statutory Double Patenting over 15/857354 
Claims 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12, 25-28 and 32-33 of copending Application No. 15857354 in view of Williamsen et al Cytometry Part A 73A p. 1093 (2008) (submitted in IDS of 11/20/2017).  This rejection has been re-written in view of the amendments to the claims.
The claims of the patent application are directed to immunoglobulin (Vh) conjugated to a toxic moiety wherein the Vh binds MHC-MAGE peptide complex and methods of using this conjugate to treat cancers.  In view of MPEP 804(II)(B)(2)(a), fifth paragraph, the Examiner is permitted to look at the specification for the definition of 
The only difference between the claims and the reference is the isolation of the Vh.
Willemsen et al discloses that isolation of human antibody fragments is known in the art (see entire reference).   
Thus, since the isolation of human antibody fragments is known in the art and since the antibody fragment Vh used in the conjugate of the reference application would need to be isolated before it could conjugated, it would have been obvious to one of ordinary skill in the art at the time the invention was made to isolate the Vh using known procedures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues that the amendment to the claims overcome the rejection.  As discussed in the rejection, the amendments to the claims do not overcome the rejection.





Non-Statutory Double Patenting over US 9512231 
Claims 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9512231 in view of Williamsen et al Cytometry Part A 73A p. 1093 (2008) (submitted in IDS of 11/20/2017).  This rejection has been re-written in view of the amendments to the claims. 
The patent claims are directed to conjugate  AH5 (which is a Vh that binds to MAGE-A-MHC complexes) (i.e. is the same as the AH5 in applicant’s examples in the instant case) and is linked thru peptide bonds to cytotoxic agents and in view of MPEP 804(II)(B)(2)(a), fifth paragraph, the Examiner is permitted to look at the specification for the definition of toxic agent and in col. 5-6 of the specification this term includes apoptin or fragments or derivatives thereof.  Additionally, the specification also defines that polypeptide as human Vh and llama VHH (lines 35-36 of col. 6).  Ex 1 discloses the MAGE-A peptide as SEQ ID NO. 10 (which is applicant’s SEQ ID NO. 23).   In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for killing cancer cells (col. 1, and entire reference and that the conjugate can be used in combination with other chemotherapeutic agents (col. 11, lines 45-50), which is the same in the instant application.  
The only difference between the claims and the reference is the isolation of the Vh.
Willemsen et al discloses that isolation of human antibody fragments is known in the art (see entire reference).   
.
Response to Arguments
Applicant argues that the amendment to the claims overcome the rejection.  As discussed in the rejection, the amendments to the claims do not overcome the rejection.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 36 there is improper antecedent basis for “the at least domain” terminology in lines 5, 8, 11 and 16 because in line 4 there must be at least four domains.

Non-Statutory Double Patenting over 16/151623 
Claims 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-30, 34-40 and 44 of copending Application No. 16151623 in view of Williamsen et al Cytometry Part A 73A p. 1093 (2008) (submitted in IDS of 11/20/2017).  
The patent application claims are directed to a single polypeptide chain comprising at least four specific binding domains (Vh) which bind MHC-I peptide complex and a peptide that induces cell death and in view of MPEP 804(II)(B)(2)(a), fifth paragraph, the Examiner is permitted to look at the specification for the definition of “peptide that induces cell death” and para 23 states that this is apoptin or fragments or derivatives thereof.  Ex 1 discloses the MAGE-A peptide as SEQ ID NO. 10 (which is applicant’s SEQ ID NO. 23).   In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for killing cancer cells (para 84, and entire reference) and that the conjugate can be used in combination with other chemotherapeutic agents (para 40), which is the same in the instant application.  
The only difference between the claims and the reference is the isolation of the Vh.
Willemsen et al discloses that isolation of human antibody fragments is known in the art (see entire reference).   
Thus, since the isolation of human antibody fragments is known in the art and since the antibody fragment Vh used in the conjugate of the reference application would 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Non-Statutory Double Patenting over 17/146178 
Claims 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17146178 in view of Williamsen et al Cytometry Part A 73A p. 1093 (2008) (submitted in IDS of 11/20/2017).  
The claims of the patent application are directed to immunoglobulin (Vh) conjugated to a toxic moiety wherein the Vh binds MHC-MAGE peptide complex and methods of using this conjugate to treat cancers.  In view of MPEP 804(II)(B)(2)(a), fifth paragraph, the Examiner is permitted to look at the specification for the definition of toxic agent and in para. 11 of the specification this term includes apoptin or fragments or derivatives thereof.  The Examiner is also permitted to look at the specification for the definition of MAGE peptide and this include MAGE-A peptides and specifically SEQ ID NO. 6, which is applicant’s SEQ ID NO. 23 (Example 2).
The only difference between the claims and the reference is the isolation of the Vh.

Thus, since the isolation of human antibody fragments is known in the art and since the antibody fragment Vh used in the conjugate of the reference application would need to be isolated before it could conjugated, it would have been obvious to one of ordinary skill in the art at the time the invention was made to isolate the Vh using known procedures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Non-Statutory Double Patenting over US 9821073 
Claims 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9821073 in view of Williamsen et al Cytometry Part A 73A p. 1093 (2008) (submitted in IDS of 11/20/2017).  
The patent claims are directed to a single chain polypeptide comprising at least one camelized Vh domain of an antibody functionally linked to apoptin wherein the Vh domain bind a peptide in the MHC-I-MAGE peptide complex and in view of MPEP 804(II)(B)(2)(a), fifth paragraph, the Examiner is permitted to look at the specification for the definition of MAGE peptide and col. 25, lines 5-6 show the peptide is SEQ ID NO. 23 (which is the same in both applications). In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method 
The only difference between the claims and the reference is the isolation of the Vh.
Willemsen et al discloses that isolation of human antibody fragments is known in the art (see entire reference).   
Thus, since the isolation of human antibody fragments is known in the art and since the antibody fragment Vh used in the conjugate of the reference application would need to be isolated before it could conjugated, it would have been obvious to one of ordinary skill in the art at the time the invention was made to isolate the Vh using known procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Sheela J. Huff/Primary Examiner, Art Unit 1643